IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2015-IA-00473-SCT

JELANI MILES a/k/a JELANI N. MILES

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                          12/19/2014
TRIAL JUDGE:                               HON. JANNIE M. LEWIS
TRIAL COURT ATTORNEYS:                     CHUCK McRAE
                                           WILLIAM B. KIRKSEY
                                           PATRICK BEASLEY
                                           SCOTT ROGILLIO
COURT FROM WHICH APPEALED:                 YAZOO COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   WILLIAM B. KIRKSEY
                                           CHRISTINA RENEE HUFFMAN
                                           CHUCK McRAE
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                         AKILLIE MALONE OLIVER
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               REVERSED AND REMANDED - 12/01/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE DICKINSON, P.J., COLEMAN AND BEAM, JJ.

       DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    A Yazoo County grand jury indicted Jelani Miles for shooting into a vehicle,

aggravated assault with a deadly weapon, and murder. The case proceeded to trial but, after

the State had called two witnesses, the circuit judge declared a mistrial. When the parties

appeared at a hearing to argue the State’s motion to revoke Miles’s bond while awaiting a

new trial, the judge transferred the case to a different county over Miles’s objection.
¶2.    We granted Miles’s petition for interlocutory appeal to consider the circuit judge’s

authority to transfer venue over Miles’s objection. Because the circuit judge lacked that

power, we reverse and remand for a trial in Yazoo County.

                        FACTS AND PROCEDURAL HISTORY

¶3.    After the jury had been empaneled, Miles’s counsel moved for a continuance or

mistrial because an expected witness for the State had been killed. The trial judge initially

denied the motion, but after the State called two witnesses, she declared a mistrial, stating

in her order:

       due to the circumstances outside the confines of the trial including a State’s
       witness having been the victim of a homicide during the trial and a dwelling
       at which the Defendant was allegedly residing was shot several times the
       following day.

       FURTHER, the Court finds that it cannot insure the Jury had no knowledge of
       such facts as the Jury was not sequestered.

¶4.    The State moved to revoke Miles’s bond while he awaited a new trial, and when the

parties appeared at a hearing to argue the State’s motion, the circuit judge decided to transfer

the case to a different county. The circuit judge stated:

       As you-all know, in this matter -- a mistrial was granted in the trial on this
       matter in Yazoo County due to various incidents that occurred. So this Court
       is at the conclusion at this point that this is a trial that apparently can not be
       tried in Yazoo County. So this Court on its own motion is going to change the
       venue.

¶5.    Miles’s counsel objected to the judge’s decision. Then, after the judge entered an

order transferring the case to Copiah County, Miles’s counsel moved for reconsideration.




                                               2
After the circuit judge denied that motion, Miles petitioned this Court for interlocutory

appeal, which we granted.

                                           ANALYSIS

¶6.       The sole issue before this Court is the circuit judge’s authority to transfer venue over

the defendant’s objection in a criminal case. While the Mississippi Constitution requires only

that the jury be drawn from the county where the crime was committed,1 Mississippi Code

Section 99-11-3 states that “[t]he local jurisdiction of all offenses, unless otherwise provided

by law, shall be in the county where committed.”2 And Mississippi Code Section 99-15-35

states:

          On satisfactory showing, in writing, sworn to by the prisoner, made to the
          court, or to the judge thereof in vacation, supported by the affidavits of two or
          more credible persons, that, by reason of prejudgment of the case, or grudge
          or ill will to the defendant in the public mind, he cannot have a fair and
          impartial trial in the county where the offense is charged to have been
          committed, the circuit court, or the judge thereof in vacation, may change the
          venue in any criminal case to a convenient county, upon such terms, as to the
          costs in the case, as may be proper.3

¶7.       So the Mississippi Legislature has set venue for criminal prosecutions in the county

where the crime was committed and further has provided that transfer of venue in criminal

cases requires the defendant’s sworn petition. Here, even though the defendant made no such

motion, the judge transferred the case. In its brief, the State concedes that no Mississippi


          1
          Miss. Const. art. 3, § 26 (“In all criminal prosecutions the accused shall have a right
to . . . a speedy and public trial by an impartial jury of the county where the offense was
committed.”).
          2
              Miss. Code Ann. § 99-11-3 (Rev. 2015).
          3
              Miss. Code Ann. § 99-15-35 (Rev. 2015).

                                                 3
authority supports the judge’s decision, but asks that this Court carve out an exception to the

venue statute. This, we are powerless to do.

¶8.    While we recognize the difficult situation faced by the trial judge, this Court possesses

no authority to amend statutes. The wisdom of, and need for, an exigent-circumstances

exception to the criminal venue statute is squarely within the exclusive authority of the

Legislature. We note, however, that when circumstances such as those before us today occur,

circuit judges may offer some protection to the judicial process. As in this case, circuit

judges may revoke the defendant’s bond while he awaits a new trial and also may sequester

the jurors for their safety.

                                      CONCLUSION

¶9.    Because the criminal venue statute provides circuit judges no authority to transfer

venue over the defendant’s objection, we must reverse and remand for trial in Yazoo County.

¶10.   REVERSED AND REMANDED.

    WALLER, C.J., LAMAR, KITCHENS, KING, COLEMAN, MAXWELL AND
BEAM, JJ., CONCUR. RANDOLPH, P.J., NOT PARTICIPATING.




                                               4